Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 1 of 44 PageID #: 463




                            EXHIBIT 3
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 2 of 44 PageID #: 464



     UNITED STATES DISTRICT COURT

     EASTERN DISTRICT OF NEW YORK


      In re HAIN CELESTIAL HEAVY                   Case No. 2:21-cv-0678-JS-AYS
      METALS BABY FOOD LITIGATION,

      This document relates to:                    DECLARATION OF CATHERINE
                                                   SUNG-YUN SMITH IN SUPPORT OF
      All Actions                                  THE STEWART MOVANTS’ MOTION
                                                   FOR APPOINTMENT OF LORI G.
                                                   FELDMAN AND REBECCA A.
                                                   PETERSON AS INTERIM CO-LEAD
                                                   COUNSEL




             I, Catherine Sung-Yun Smith, hereby declare as follows:

             1.      I am an attorney licensed to practice in the State of Minnesota and have

      been admitted to practice in several courts across the country. I am a partner with

      Gustafson Gluek, PLLC. I am counsel of record for Plaintiffs Kelly McKeon, Renee

      Bryon, Marilyn Cason, Najah Henry, Chanel Jackson, Alexis Dias, and Holly Buffinton in

      the above-captioned consolidated action. This matter arises out of Hain Celestial Group’s

      (“Hain”) misrepresentations and omissions concerning the manufacturing, marketing,

      advertising, distribution, and sale of certain infant and baby foods as it failed to fully

      disclose the presence and/or risk of heavy metals and other contaminants to consumers.

             2.      I submit this declaration in support of the appointment of Lori G. Feldman

      of George Gesten McDonald PLLC and Rebecca A. Peterson of Lockridge Grindal

      Nauen P.L.L.P. as Plaintiffs' Interim Co-Lead Counsel pursuant to Fed. R. Civ. P. 23(g),

      and for the appointment of an Executive Committee consisting of the Susana Cruz Hodge

      of Lite DePalma Greenberg & Afanador; Catherine Sung-Yun Smith of Gustafson

      Gluek PLLC; and Stephen R. Basser of Barrack Rodos & Bacine.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 3 of 44 PageID #: 465



               3.       Gustafson Gluek is a Minneapolis-based law firm with an office in California

         and a national and international practice focused on antitrust, consumer protection, and class

         action litigation representing the consumers. Gustafson Gluek has served on many

         leadership roles in complex class action cases since its founding in 2003 and obtained

         multi-million dollar victories among other critical relief for millions of class members.

         In addition to the complex class action practice, Gustafson Gluek also focuses heavily

         on being an advocate for the underrepresented through its substantial work with the

         Minnesota Pro Se Project since working on its foundation to its current growth.

               4.       Attached as Exhibit A is a copy of Gustafson Gluek’s firm bio.

               5.       Gustafson Gluek has been a strong proponent of diversity, not only in the

         workplace but also in the legal system by supporting appointments of more women and

         attorneys of diverse background to leadership positions. Gustafson Gluek joined as

         founding signatory to Inclusivity and Excellence: Guidelines and Best Practices for

         Judges Appointing Lawyers to Leadership Positions in MDL and Class-Action

         Litigation, a publication released by the James F. Humphreys Complex Litigation Center

         at George Washington University Law School.1

               6.       I am one of the 8 female attorneys out of 18 total attorneys, and one of 4

         female equity partners among 8 total equity partners at Gustafson Gluek where I have

         been an attorney for fifteen years. I am 44 years old, and a naturalized U.S. citizen born

         and raised in Seoul, Korea. In my years of practice, I gained significant experience in

         complex antitrust and consumer protection class action cases representing the consumers

         either in the leadership role myself or as a part of the firm in a leadership role. During

         my practice, I managed or worked on various aspects of the litigations from


     1
      https://www.law.gwu.edu/sites/g/files/zaxdzs2351/f/downloads/3pagesummary_Complexlitigation.pdf (last
     accessed May 25, 2021)
                                                          2
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 4 of 44 PageID #: 466



      investigation, discovery, depositions, expert reports, class certification, and trial

      preparation. I am also supported by Daniel E. Gustafson and Mary M. Nikolai along with

      wealth of collective expertise and experience of the firm ready and committed to provide

      the resources necessary to assist in vigorous prosecution of this case.

            7.      Counsel for Plaintiffs Nicole Stewart, Charlotte Willoughby, Elizabeth

      Agramonte, Summer Apicella, Lee Boyd, Kelly McKeon, Renee Bryon, Marilyn Cason,

      Najah Henry, Chanel Jackson, Alexis Dias, and Holly Buffinton (the “Stewart Movants”)

      have self-organized and have assembled a leadership structure uniting skill, experience,

      and diversity to fairly and adequately represent the Plaintiffs and the proposed class.

      Every firm with a filed case in this proposed structure has had an opportunity to

      participate in the creation of the leadership structure and have representation in some

      capacity, with the goal to balance the maximization of resources and efficiency.

            8.      Lori Feldman and Rebecca Peterson are highly qualified to lead this

      litigation Both have significant experience in complex litigation matters, including

      consumer class action litigation relating to heavy metals and other contaminates or food

      and consumer goods and have shown that they will lead this litigation in an efficient and

      practical matter. They will preserve class resources by eliminating unnecessary and

      duplicative work and managing the time of the firms by requiring submission of

      contemporaneous prepared time records.

            9.      Likewise, the proposed Executive Committee is comprised of eminently

      qualified attorneys who are experienced in the matters presented in this litigation, and

      capable of leading this Consolidated Action themselves. The proposed leadership

      structure provides an efficient and effective way to ensure that Plaintiffs can commit the

      necessary time and resources to this litigation. The resources that the supporting law firms


                                                    3
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 5 of 44 PageID #: 467



      have and will continue to commit to this litigation simply cannot be matched by any single

      law firm.

             Pursuant to 28 U.S.C § 1746, I declare under penalty of perjury that the

      foregoing is true and correct.

           Dated this 26th day of May, 2021
                                                       /s Catherine Sung-Yun K. Smith
                                                       Catherine Sung-Yun K. Smith
                                                       Daniel E. Gustafson
                                                       Mary M. Nikolai
                                                       GUSTAFSON GLUEK PLLC
                                                       Canadian Pacific Plaza
                                                       120 South Sixth Street, Suite 2600
                                                       Minneapolis, MN 55402
                                                       Tel: (612) 333-8844
                                                       dgustafson@gustafsongluek.com
                                                       csmith@gustafsongluek.com
                                                       mnikolai@gustafsongluek.com




                                                   4
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 6 of 44 PageID #: 468




                   EXHIBIT A
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 7 of 44 PageID #: 469




                              Firm Resume
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 8 of 44 PageID #: 470




 Table of Contents
 I.   Firm Overview.........................................................................................................................3

 II. Leadership Positions...............................................................................................................4

 III. Case Outcomes.....................................................................................................................6

 IV. Practice Areas and Current Cases....................................................................................13

      •    Antitrust Litigation...........................................................................................................13

      •     Appellate Advocacy....................................................................................................15

      •    Constitutional Litigation.................................................................................................17

      •     Consumer Protection....................................................................................................19

      •     Data Breach Litigation..................................................................................................20

      •    Intellectual Property & Patent Misuse Litigation.........................................................22

      •    Products Liability Litigation............................................................................................23

      •     Securities Litigation........................................................................................................25

 V. Pro Bono & Community.......................................................................................................26

 VI. Our Professionals..................................................................................................................28




                                        120 South Sixth Street, Suite 2600
                                            Minneapolis, MN 55402

                                                        p. 612-333-8844
                                                         f. 612-339-662

                                                   gustafsongluek.com




 gustafsongluek.com                                      Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 9 of 44 PageID #: 471




 Firm Overview
 Gustafson Gluek PLLC is an 18-attorney law firm with a national practice
 specializing in complex litigation. We have offices in Minneapolis, Minnesota and
 San Diego, California. At Gustafson Gluek, we seek to vindicate the rights of,
 and recover damages for, those harmed by unfair business practices such as
 illegal price fixing, deceptive trade practices, and the distribution of unsafe
 medical devices, as well as enjoin companies from engaging in these types of
 practices in the future.

 Founded in 2003, Gustafson Gluek’s attorneys have consistently been
 recognized by their clients, peers, and courts across the country as leaders in
 their fields and, as such, have been chosen to lead some of the largest and
 most complex multi-district litigations. Attorneys at Gustafson Gluek have
 received national and state-wide awards and honors, and are routinely called
 upon by other leading firms to assist in taking on some of the largest companies
 and defense firms in the world. Gustafson Gluek was named in the Top 25 Lead
 Counsel in Antitrust Complaints filed from 2009 – 2019 in the 2019 Antitrust Annual
 Report produced by the University of San Francisco Law School and The
 Huntington National Bank. We were also listed as number seven in the list of firms
 who have filed antitrust cases, having filed 190 antitrust actions during that same
 time period. Also, according to that same report, in that 2009-2019 time period,
 Gustafson Gluek helped recover over $707 million for class members in 48
 different antitrust cases.

 Gustafson Gluek strongly believes in giving back to the community and
 promoting diversity in the legal profession. Its attorneys have held leadership
 positions and actively participate in numerous national, state and affinity legal
 organizations, including the Federal Bar Association, Minnesota State Bar
 Association, the Infinity Project, Minnesota Women Lawyers, Minnesota Asian
 Pacific American Bar Association, and American Antitrust Institute. Gustafson
 Gluek was instrumental in founding the Pro Se Project, a collaboration with the
 Minnesota District Court pairing indigent federal litigants with attorneys and
 Gustafson Gluek devote hundreds of hours each year to pro bono service
 through the Pro Se Project and other organizations.

 gustafsongluek.com                Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 10 of 44 PageID #: 472




  Leadership Positions
  Gustafson Gluek’s attorneys are frequently recognized by their peers and the
  Courts as experienced and capable leaders and, as such, have been
  appointed to lead numerous complex litigations including the following:

  In re Google Digital Publisher Antitrust Litig. (N.D. Cal.)
  Plaintiffs’ Leadership Committee

  In re Interior Molded Doors Indirect Purchaser Antitrust Litig. (E.D. Va.)
  Co-Lead Counsel

  In re Pork Antitrust Litig. (D. Minn.)
  Co-Lead Counsel for Consumer Indirect Purchaser Plaintiffs

  In re: 3M Combat Arms Earplug Litig. (Minn.)
  Co-Lead Counsel

  In re DPP Beef Litig. (D. Minn.)
  Co-Lead Counsel

  In re Dealer Management Systems Antitrust Litig. (N.D. Ill.)
  Plaintiffs’ Steering Committee


  In re CenturyLink Residential Customer Billing Disputes Litig. (D. Minn.)
  Executive Committee Chair


  In re Syngenta Litig. (Minn.)
  Co-Lead Class Counsel


  In re Broiler Chicken Antitrust Litig. (N.D. Ill.)
  Co-Lead Counsel for Commercial and Institutional Indirect Purchaser Plaintiffs


  Vikram Bhatia, D.D.S., et al., v. 3M Company (D. Minn.)
  Co-Lead Counsel



  gustafsongluek.com                       Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 11 of 44 PageID #: 473




  In re Medtronic, Inc. Sprint Fidelis Leads Products Liability Litig. (D. Minn.)
  Lead Counsel


  In re DRAM Antitrust Litig. (N.D. Cal. and multiple state court actions)
  Co-Lead Counsel for Indirect Purchasers


  In re Medtronic, Inc. Implantable Defibrillators Products Liability Litig. (D. Minn.)
  Co-Lead Counsel


  St. Barnabas Hospital, Inc. et al. v. Lundbeck, Inc. et al. (D. Minn.)
  Interim Class Counsel


  In re Vitamin C Antitrust Litig. (E.D.N.Y.)
  Co-Lead Counsel for Indirect Purchasers


  In re Flash Memory Antitrust Litig. (N.D. Cal.)
  Plaintiffs’ Steering Committee


  Precision Assocs., Inc. v. Panalpina World Transport (Holding) Ltd. (E.D.N.Y.)
  Co-Lead Counsel




  gustafsongluek.com                   Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 12 of 44 PageID #: 474




  Case Outcomes
  Gustafson Gluek has recovered billions of dollars on behalf of its clients since its
  founding in 2003. At Gustafson Gluek, we seek to vindicate the rights of, and
  recover damages for, those harmed by unfair business practices such as illegal
  price fixing, deceptive trade practices, and the distribution of unsafe or
  defective devices, as well as enjoin companies from engaging in these types of
  practices in the future. A list of representative cases we have previously litigated
  and the outcomes of those cases is set forth below.

  ANTITRUST


  In re Automotive Parts Antitrust Litigation (E.D. Mich.)
  Gustafson Gluek was an integral part of the team representing a class of indirect
  purchases of various automotive components. Plaintiffs alleged that the
  defendants engaged in a sprawling price fixing conspiracy to artificially increase
  the price of several different automobile components. Gustafson Gluek helped
  recover over $604 million for the class.


  In re Capacitors Antitrust Litigation (N.D. Cal.)
  Gustafson Gluek represented a class of indirect purchasers of electrolytic or film
  capacitors. Plaintiffs alleged that at least fifteen multinational corporations
  conspired to fix the prices of capacitors that they manufactured and sold
  worldwide and into the United States. Gustafson Gluek attorneys worked closely
  with Lead Counsel throughout the litigation, which eventually recovered $84.49
  million for the class.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 13 of 44 PageID #: 475




  In re Cathode Ray Tube (CRT) Antitrust Litigation (N.D. Cal.)
  Gustafson Gluek represented a class of direct purchasers of CRT screens used for
  computer monitors and televisions. Plaintiffs alleged that defendants conspired
  to fix the price of these products in violation of the antitrust laws. Gustafson
  Gluek had a significant discovery role in the prosecution of this antitrust class
  action, which resulted in settlements totaling $225 million for the class.


  In re DRAM Antitrust Litigation (N.D. Cal. and multiple state court actions)
  Gustafson Gluek was appointed Co-Lead Counsel for the indirect purchasers in
  this nationwide class action against both national and international memory-
  chip manufacturers. This case dealt with the conspiracy surrounding the pricing
  of the memory chips commonly known as Dynamic Random Access Memory (or
  DRAM). DRAM is used in thousands of devices on a daily basis, and Gustafson
  Gluek was integral in achieving a settlement of $310 million for the class.


  In re Domestic Drywall Antitrust Litigation (E.D. Pa.)
  Gustafson Gluek represented a class of direct purchasers of drywall in this
  antitrust case. Plaintiffs alleged that the defendant manufacturers conspired to
  artificially increase the price of drywall. Gustafson Gluek played an active role
  in the litigation. A class was certified, and Gustafson Gluek helped recover over
  $190 million for the class.


  In re Containerboard Antitrust Litigation (N.D. Ill.)
  Gustafson Gluek represented a class of direct purchasers of containerboard
  products and was a defendant team leader. Plaintiffs alleged that defendant
  containerboard manufacturers conspired to fix the price of containerboard. As
  team leader, Gustafson Gluek handled all aspects of discovery, including the
  depositions of several senior executives. Gustafson Gluek helped to secure over
  $376 million for the class.




  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 14 of 44 PageID #: 476




  In re Lithium Ion Batteries Antitrust Litigation (N.D. Cal.)
  Gustafson Gluek represented a class of direct purchasers of lithium ion batteries
  in a multidistrict class action. Plaintiffs alleged collusive activity by the world’s
  largest manufacturers of lithium ion batteries, which are used in everything from
  cellular phones to cameras, laptops and tablet computers. Gustafson Gluek
  had a significant discovery role in the prosecution of this antitrust class and
  helped recover over $139 million for the class.


  Precision Associates, Inc., et al. v. Panalpina World Transport (Holding) Ltd., et al.
  (E.D.N.Y.)
  Gustafson Gluek was Co-Lead Counsel representing a class of direct purchasers
  of freight forwarding services in this international case against 68 defendants.
  Plaintiffs alleged that defendants engaged in an international conspiracy to fix,
  inflate, and maintain various charges and surcharges for freight forwarding
  services in violation of U.S. antitrust laws. Gustafson Gluek worked to secure over
  $450 million for the class.


  In re Resistors Antitrust Litigation (N.D. Cal.)
  Gustafson Gluek worked closely with Lead Counsel representing indirect
  purchasers of linear resistors. Plaintiffs alleged that the defendant manufacturers
  conspired to increase the price of linear resistors, thereby causing indirect
  purchasers to pay more. After engaging in extensive discovery, Plaintiffs
  recovered a total of $33.4 million in settlements for the indirect purchaser class.


  In re TFT-LCD (Flat Panel) Antitrust Litigation (N.D. Cal.)
  Gustafson Gluek served an integral role handling complex discovery issues in this
  antitrust action representing individuals and entities that purchased LCD panels
  at supracompetitive prices. Gustafson Gluek attorneys worked on a range of
  domestic and foreign discovery matters in prosecuting this case. The total
  settlement amount with all of the defendants was over $1.1 billion.




  gustafsongluek.com                   Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 15 of 44 PageID #: 477




  CONSUMER PROTECTION


  Syngenta Corn Seed Litigation (Minn. & D. Kan.)
  Gustafson Gluek was appointed Co-Lead Counsel for the class of Minnesota
  corn farmers suing Syngenta for negligently marketing its Agrisure/Viptera corn
  seed before it had been approved in all of the major corn markets. Gustafson
  Gluek was an integral part of the litigation team in Minnesota, participating in all
  facets of discovery, motion practice and expert work. Dan Gustafson was one
  of the lead trial counsel and was also appointed as part of the settlement team.
  Ultimately, these cases settled for $1.51 billion on behalf of all corn farmers in
  America.


  In re Centurylink Sales Practices and Securities Litigation (D. Minn.)
  Gustafson Gluek was Chair of the Executive Committee and represented a class
  of current and former CenturyLink customers who paid too much for their
  phone, internet or television services due to CenturyLink’s unlawful
  conduct. Plaintiffs alleged that CenturyLink engaged in deceptive marketing,
  sales, and billing practices across the dozens of states in which it does business
  by: (1) promising a discount or promotion that was never applied; (2) charging
  more for services than it advertised or otherwise promised; (3) charging for
  services it did not provide; (4) charging for services customers did not request;
  (5) charging undisclosed or higher-than-agreed upon fees; (6) charging
  improper terminations fees; and (7) putting customers into collections as a result
  of unpaid overcharges. Ultimately, Plaintiffs recovered $18.5 million in
  settlements for this class.


  Yarrington, et al. v. Solvay Pharmaceuticals, Inc. (D. Minn.)
  Gustafson Gluek represented a class of individuals alleging unfair competition
  and false and deceptive advertising claims against Solvay Pharmaceuticals in
  the marketing of Estratest and Estratest HS, prescription hormone therapy drugs.
  Gustafson Gluek helped recover $16.5 million for the class.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 16 of 44 PageID #: 478




  SECURITIES


  St. Paul Travelers Securities Litigation I and II (D. Minn.)
  Gustafson Gluek served as liaison counsel in both of the St. Paul Travelers
  Securities Litigations. At issue in the cases were public statements as well as
  material omissions St. Paul Travelers made that negatively impacted the stock
  prices of the Company. On behalf of New Mexico State Funds, Gustafson Gluek
  worked to litigate the two separate class actions against St. Paul Travelers,
  resulting in multi-million-dollar settlements.


  Smith v. Questar Capital Corp., et al. (D. Minn.)
  Gustafson Gluek represented a class of investors who were defrauded in a Ponzi
  scheme by a brokerage firm that sold bonds to sustain an entity that had
  collapsed into bankruptcy. Gustafson Gluek helped recover $3 million for the
  class of 125 investors.


  PRODUCT LIABILITY

  Bhatia v. 3M Co. (D. Minn.)
  Gustafson Gluek represented a class of dentists who bought 3M Lava Ultimate
  Restorative material for use in dental crowns. Gustafson Gluek was appointed as
  Co-Lead Counsel for Plaintiffs, who alleged that the 3M Lava material failed at
  an unprecedented rate, leading to substantial loss of time and money for the
  dentists and injury to the patients. Gustafson Gluek helped secure a settlement
  of approximately $50 million for all of the dentists who had suffered damages
  from the failure of this product.




  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 17 of 44 PageID #: 479




  Medtronic, Inc., Sprint Fidelis Leads Products Liability Litigation (D. Minn.)
  Gustafson Gluek was Lead Counsel representing Plaintiffs, who had Medtronic’s
  Sprint Fidelis Leads implanted in them. Plaintiffs alleged that Medtronic’s Sprint
  Fidelis Leads contained serious defects that cause the leads to fracture, resulting
  in unnecessary shocks. Ultimately, these cases settled for over $200 million on
  behalf of thousands of injured claimants who participated in the settlement. The
  settlement included a seven year claim period in which individuals who were
  registered to participate in the settlement could make a claim if their device
  failed or was removed within that time period for reasons related to the alleged
  defect.


  Medtronic, Inc. Implantable Defibrillators Products Liability Litigation (D. Minn.)
  Gustafson Gluek was appointed Co-Lead Counsel in this MDL representing
  individuals, who were implanted with certain implantable defibrillators
  manufactured by Medtronic, Inc. Plaintiffs alleged that these certain
  Medtronic’s implantable cardioverter defibrillators (ICDs), and cardiac
  resynchronization therapy defibrillators (CRT-Ds) contained serious battery
  defects, which resulted in a recall of the products at issue. Plaintiffs alleged that
  Medtronic, Inc. knew about this defect, intentionally withheld important
  information from the FDA and the public and continued to sell the devices for
  implantation into patients facing life-threatening heart conditions. Gustafson
  Gluek, in its role as Co-Lead Counsel, helped secure a settlement of
  approximately $100 million dollars for claimants who participated in the
  settlement.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 18 of 44 PageID #: 480




  INTELLECTUAL PROPERTY & PATENT MISUSE

  Augmentin Litigation (E.D. Va.)
  Gustafson Gluek represented a class of direct purchasers of the pharmaceutical
  drug, Augmentin. Plaintiffs alleged that defendant GlaxoSmithKline violated the
  antitrust laws by unlawfully maintaining its monopoly over Augmentin and
  preventing the entry of generic equivalents. Gustafson Gluek helped recover
  $62.5 million for the class.


  Dryer, et al., v. National Football League (D. Minn.)
  The U.S. District Court for the District of Minnesota appointed Gustafson Gluek
  Lead Settlement Counsel in Dryer v. NFL. In that capacity, Gustafson Gluek
  represented a class of retired NFL players in protecting their rights to the use of
  their likenesses in marketing and advertising. Gustafson Gluek helped secure a
  settlement with the NFL that created unprecedented avenues of revenue
  generation for the class.


  Spine Solutions, Inc., et al. v. Medtronic Sofamore Danek, Inc., et al. (W.D. Tenn.)
  Gustafson Gluek was one of the counsel representing the plaintiff, Spine
  Solutions, Inc. and Synthes Spine So., L.P.P., in a patent litigation against
  Medtronic Safamor Danek, Inc. and Medtronic Sofamor Donek, USA. The patent
  at issue in that case involved technology relating to spinal disc implants. This
  case went to trial in November 2008 and a jury verdict was returned in favor of
  our clients. The jury found willful infringements and awarded both lost profits and
  reasonable royalty damages to our clients.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 19 of 44 PageID #: 481




  In re Wellbutrin SR Antitrust Litigation (E.D. Pa.)
  Gustafson Gluek played an integral role in this pharmaceutical class action. The
  firm represented direct purchasers of Wellbutrin SR, who alleged that defendant
  GlaxoSmithKline defrauded the U.S. Patent and Trademark Office and filed
  sham lawsuits against its competitors, which delayed the availability of the
  generic version of Wellbutrin SR to consumers. As a result of this delay, Plaintiffs
  alleged that they paid more for Wellbutrin SR than they would have if the
  generic version had been available to them. Gustafson Gluek was actively
  involved in the investigation, discovery, motion practice, and trial preparation
  for this case and served an essential role in the mediation that resulted in a $49
  million settlement to the direct purchasers.




  gustafsongluek.com                   Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 20 of 44 PageID #: 482




  Practice Areas and Current Cases

  ANTITRUST LITIGATION
  Gustafson Gluek PLLC is devoted to the prosecution of antitrust violations. We
  have litigated antitrust cases in federal and state courts across the United States.

  Federal and state antitrust laws are designed to protect and promote
  competition among businesses by prohibiting price fixing and other forms of
  anticompetitive conduct. Violations can range from straight forward
  agreements among competitors to raise prices above competitive prices to
  complicated schemes that affect relationships between different levels of a
  market.

  Ongoing prosecution of these illegal schemes helps protect the average
  consumer from being forced to pay more than they should for everyday goods.
  Below are some representative antitrust cases that Gustafson Gluek is currently
  involved in:

  In re Google Digital Publisher Antitrust Litigation (N.D. Cal.)
  Gustafson Gluek has been appointed to the Leadership Committee
  representing a class of publishers who sold digital advertising space via Google.
  Plaintiffs allege that Google’s anticompetitive monopolistic practices led to
  digital publishers being paid less for their advertising space than they otherwise
  would have been paid in a competitive market.


  In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
  Gustafson Gluek is part of the Co-Lead counsel team for class of commercial
  indirect purchasers. The case alleges chicken suppliers colluded to artificially
  restrict the supply and raise the price of chicken in the United States. As part of
  the co-lead counsel team, Gustafson Gluek helped successfully defeated
  defendants’ motion to dismiss. This case is on-going.




  gustafsongluek.com                   Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 21 of 44 PageID #: 483




  In re Pork Antitrust Litigation (D. Minn.)
  Gustafson Gluek has been appointed as Interim Co-Lead counsel representing
  a class of consumers who purchased pork products. Plaintiffs allege pork
  producers, who control over 80% of the wholesale pork market in the U.S.,
  conspired to fix prices by, among other things, agreeing to restrict production to
  artificially increase prices. Having survived motions to dismiss, discovery is now in
  progress.


  In re Hard Disk Drive Suspension Assemblies Antitrust Litigation (N.D. Cal.)
  Gustafson Gluek represents a class of indirect purchaser end user plaintiffs who
  purchased products containing Hard Disk Drive (HDD) suspension assemblies.
  Plaintiffs allege that the defendant HDD suspension assemblies manufacturers
  unlawfully conspired to fix the prices of the HDD suspension assemblies and
  manufactured and sold the component worldwide and into the United States at
  an inflated price.


  In re Disposable Contact Lens Antitrust Litigation (M.D. Fla.)
  Gustafson Gluek represents a class of individuals who purchased contact lenses
  made by Alcon, CooperVision, Bausch + Lomb, and Johnson & Johnson.
  Plaintiffs allege that these manufacturers unlawfully conspired to impose
  minimum resale price agreements on retailers, which restricts retailers’ ability to
  lower prices to consumers. The class has been certified and discovery is
  ongoing.


  In re Blue Cross Blue Shield Antitrust Litigation (N.D. Ala.)
  Gustafson Gluek has been appointed as members of the Damages and
  Litigation Committees representing a class of subscribers of Blue Cross Blue Shield
  Alabama. Plaintiffs allege antitrust violations by the defendant. Plaintiffs’ counsel
  recently reached a settlement for $2.7 billion on behalf of the class.




  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 22 of 44 PageID #: 484




  In re Interior Molded Doors Indirect Purchaser Antitrust Litigation (E.D. Va.)
  Gustafson Gluek has been appointed as Interim Co-Lead Counsel with two
  other firms representing a class of indirect purchasers of interior molded doors.
  Plaintiffs allege that two of the country’s largest interior molded door
  manufacturers conspired to inflate prices in the market. Plaintiffs’ counsel
  recently settled the case with defendants for $19.5 million on behalf of the class.


  In re Dealer Management Systems Antitrust Litigation (N.D. Ill.)
  Gustafson Gluek has been appointed as a member of the Steering Committee
  representing a class of car dealerships. Plaintiffs allege that defendants
  unlawfully entered into an agreement that reduced competition and increased
  prices in the market for Dealer Management Systems (“DMS”) and data
  integration services related to DMS. Plaintiffs have reached a settlement with
  one defendant but continue to litigate against the remaining defendants.


  In re DPP Beef Litigation (D. Minn.)
  Gustafson Gluek has been appointed Co-Lead Counsel for a proposed class of
  direct purchasers of beef. Plaintiffs allege that Cargill JBS, Tyson and National
  Beef Packing Company conspired to fix and maintain the price of beef in
  violation of the federal antitrust laws resulting in supracompetitive prices for
  beef. This litigation is ongoing.




  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 23 of 44 PageID #: 485




  APPELLATE ADVOCACY
  Our attorneys are just the experienced, seasoned appellate advocates that can
  assist in getting the right result. Because we have tried complex cases to jury
  and bench verdicts, we understand how important the trial court is to a
  successful appeal.

  Gustafson Gluek’s appellate attorneys draw from our years of experience
  practicing before courts at every level of the state and federal system. We
  have successfully briefed and argued a variety of complex class and non-class
  cases and been called upon by peers to assist in the appellate process for their
  clients as well. In addition, we have frequently written briefs and appeared as
  amicus curiae (friend of the court) on behalf of several professional
  organizations.


  Our appellate attorneys are admitted to practice in the following appellate
  courts:


  • First Circuit Court of Appeals

  • Third Circuit Court of Appeals

  • Fifth Circuit Court of Appeals

  • Eighth Circuit Court of Appeals

  • Ninth Circuit Court of Appeals

  • Eleventh Circuit Court of Appeals

  • Minnesota State Court of Appeals

  • Minnesota Supreme Court

  • United States Supreme Court




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 24 of 44 PageID #: 486




  Some of the cases we have argued before the Eighth Circuit include:


  • Karsjens, et al. v. Piper, et al.

  • LaBrier v. State Farm Fire and Casualty Co.

  • MN Senior Foundation, et al. v. United States, et al.

  • Wallace James Beaulieu v. State of Minnesota

  • Anna Bryant, et al. v. Medtronic, Inc., et al.

  • Jeanette Rick, et al. v. Wyeth, Inc., et al.

  • Dryer, et al. v. National Football League

  • Smith v. Fairview Ridges Hospital

  • Morgan Larson v. Ferrellgas Partners




  CONSTITUTIONAL LITIGATION
  Gustafson Gluek is devoted to the protection of the constitutional liberties of all
  individuals. We have litigated several cases at the federal court level on matters
  involving civil commitment, police brutality, prisoner mistreatment and
  government misuse of private property. Below are some representative cases
  involving constitutional claims that Gustafson Gluek is currently litigating or has
  recently litigated:


  Doe v. Hanson et al. (Minn.)
  Gustafson Gluek represents a former juvenile resident of Minnesota Correctional
  Facility – Red Wing who alleges he was sexually assaulted by a staff member
  over the course of several years. Despite alleged knowledge of the risk of the
  abuse to the juvenile, the Correctional Facility did nothing to protect the
  juvenile. A settlement was reached in 2021, which included significant financial
  compensation for the victim, required additional training for the MCF-Red Wing
  staff, and 3 policy changes at MCF-Red Wing.




  gustafsongluek.com                    Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 25 of 44 PageID #: 487




  Carr v. City of Robbinsdale (Minn.)
  Gustafson Gluek represented an individual whose car was seized by the
  Robbinsdale police. Our client was a passenger in her car, when the driver was
  pulled over and arrested for driving under the influence. The officer seized the
  car pursuant to Minnesota’s civil forfeiture statute. Gustafson Gluek filed a
  complaint challenging the constitutionality of the Minnesota civil forfeiture laws.
  However, prior to any meaningful litigation, the parties were able to settle the
  case.


  Khottavongsa v. City of Brooklyn Center (D. Minn.)
  Gustafson Gluek represented the family of a man killed by Brooklyn Center
  police in 2015. Gustafson Gluek brought section 1983 claims, alleging the officers
  used excessive force and ignored his medical needs, and that the City of
  Brooklyn Center failed to train and supervise the officers. Defendant’s motion for
  summary judgment was largely defeated. The case settled prior to trial.


  Hall v. State of Minnesota (Minn.)
  Gustafson Gluek successfully litigated a case against the State of Minnesota
  regarding the State’s Unclaimed Property Act. On behalf of Plaintiffs, the Firm
  achieved a ruling that a portion of the State’s Unclaimed Property Act was
  unconstitutional and, as a result, the statute was changed, and property
  returned to individuals.




  gustafsongluek.com                   Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 26 of 44 PageID #: 488




  Karsjens, et al. v. Jesson, et al. (D. Minn.)
  Gustafson Gluek represents a class of Minnesota’s civilly committed sex
  offenders on a pro bono basis through the Federal Bar Association’s Pro Se
  Project. Gustafson Gluek has been litigating this case since 2012, alleging that
  Minnesota’s civil commitment of sex offenders is unconstitutional and denies the
  due process rights of the class. After a six-week trial in February and March of
  2015, Minnesota District Court Judge Donovan Frank found in favor of the class,
  ruling that the Minnesota Sex Offender Program (MSOP) is unconstitutional, and
  ordering that extensive changes be made to the program. That order was
  reversed on appeal. Gustafson Gluek continues to vigorously advocate for the
  class on the remaining claims and pursue a resolution that will provide
  constitutional protections to those civilly committed to the MSOP.


  Jihad v. Fabian (D. Minn.)
  Gustafson Gluek represented an individual bringing suit against the State of
  Minnesota, the Department of Corrections and others alleging violations of his
  religious rights relating to his incarcerations in the Minnesota Corrections Facility
  in Stillwater. Gustafson Gluek was able to secure a settlement for the plaintiff
  which involved a change in the Department of Corrections policy to provide
  plaintiff with halal-certified meals at the correction facilities.


  Samaha, et al. v. City of Minneapolis, et al. (D. Minn.)
  Gustafson Gluek is representing several peaceful protestors who were subject to
  excessive force at the George Floyd protests in May 2020. While peacefully
  protesting, the plaintiffs were subjected to tear gas, pepper spray and other
  violence. The case is a class action seeking declaratory and injunctive relief,
  including a judgment that the City of Minneapolis has a custom, policy and
  practice of encouraging and allowing excessive force. The case is on-going.




  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 27 of 44 PageID #: 489




  CONSUMER PROTECTION LITIGATION
  Gustafson Gluek PLLC has led class action lawsuits on behalf of consumers
  alleging consumer protection violations or deceptive trade practices. These
  cases involve claims related to the false marketing of life insurance, defective
  hardware in consumer computers, misleading air compressor labeling, and
  rental car overcharges. Below are some representative cases involving
  consumer protection claims that Gustafson Gluek is currently litigating:


  Big Heart Pet Brands Litigation (N.D. Cal.)
  Gustafson Gluek represents a class of individuals who purchased Gravy Train
  dog food. Plaintiffs allege that the defendant’s packages were misleading due
  to the presence of the euthanasia drug, pentobarbital, found in the dog food at
  issue.


  Champion PetFoods Litigation (multi-state actions)
  Gustafson Gluek represents consumers who purchased Orijens and/or Acana
  brands of Champion PetFoods. Plaintiffs have brought cases in several states,
  including California, Minnesota, Illinois, Colorado, Wisconsin, Massachusetts and
  Iowa alleging that Champion PetFoods makes misrepresentations and omissions
  on their packaging of these dog foods.


  Hudock v. LG Electronics USA, Inc. (D. Minn.)
  Gustafson Gluek represents a class of consumers who purchased certain LG LED
  televisions during the relevant time period. Plaintiffs bring this action against LG
  Electronics USA, Inc. and Best Buy, alleging that certain LG LED televisions were
  marketed and advertised with a misleading refresh rate specification. The
  district court has granted Plaintiffs’ motion to certify a nationwide class of
  purchasers of these televisions.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 28 of 44 PageID #: 490




  Thomas et al. v. Beech-Nut Nutrition Co. (N.D.N.Y.); McKeon et al. v. Plum, PBC
  and Plum, Inc. (N.D. Cal.); McKeon et al. v. Hain Celestial Group, (E.D.N.Y.);
  Hampton et al. v. Nuture, Inc. (S.D.N.Y.)
  Gustafson Gluek represents proposed nationwide classes of consumers that
  purchased Beech-Nut, Plum Organics, Earth’s Best Organics, and HappyBaby or
  HappyTot baby foods. Plaintiffs allege that these baby foods were deceptively
  marketed and sold because they contain undisclosed levels of heavy metals,
  including lead, cadmium, mercury and arsenic.


  DATA BREACH LITIGATION
  Data breaches on the internet and at point-of-sale terminals are an increasing
  concern for consumers and businesses alike. Data breaches can result in the
  loss of payment card data, as well as personally identifiable information. This
  can result in financial loss, identity theft, and privacy concerns.


  Gustafson Gluek represents consumers and financial institutions in class actions
  seeking compensation, changes to data practices, and other relief for injured
  parties under federal and state law. Below are some representative cases that
  Gustafson Gluek is currently litigating or has recently litigated:


  Marriott International, Inc., Customer Data Security Breach Litigation (D. Md.)
  Gustafson Gluek represents a class of consumers whose personally identifiable
  information, including passport information, customers' names, mailing address,
  and payment card numbers, as well as other highly-sensitive personal data, was
  compromised as the result of Marriott’s and its merger partner, Starwood Hotels
  & Resort Worldwide, LLC's deficient data security practices. Many of these
  consumers have lost time and money responding to the data breach, and they
  face an ongoing risk of identity theft, identity fraud, or other harm.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 29 of 44 PageID #: 491




  In re Equifax Inc. Customer Data Security Breach Litigation (N.D. Ga.)
  Gustafson Gluek represented Plaintiffs whose personal information was
  impacted as the result of the Equifax’s deficient data security practices. Plaintiffs
  reached a settlement where Equifax agreed to pay $380 million towards the
  fund for class benefits and an additional $125 million for out-of-pocket losses in
  addition to credit monitoring and identity restoration services. This settlement
  was approved by the court in January 2020.


  Landwehr v. AOL Inc. (E.D. Va.)
  Gustafson Gluek served as class counsel in this lawsuit, alleging that AOL made
  available for download its members’ search history data, which violated these
  AOL members’ right to privacy under the Federal Electronic Communications
  Privacy Act. Plaintiffs reached a settlement with AOL that made $5 million
  available to pay the claims of class members whose search data was made
  available for download by AOL.


  The Home Depot, Inc., Customer Data Security Breach Litigation (N.D. Ga.)
  Gustafson Gluek represented credit unions and a class of financial institutions
  whose card members’ payment data was compromised as the result of Home
  Depot’s deficient data security practices. These financial institutions lost time
  and money responding to the data breach. Plaintiffs reached a settlement
  agreement with Home Depot for $27.25 million for the class members.


  Greater Chautauqua Federal Credit Union v. Kmart Corporation (N.D. Ill.)
  Gustafson Gluek served on the court-appointed Plaintiffs’ Steering Committee
  representing a class of financial institutions whose card members’ payment data
  was compromised as a result of Kmart’s deficient data security practices. These
  financial institutions lost time and money responding to the data breach.
  Plaintiffs reached a $5.2 million settlement with K-Mart for the class.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 30 of 44 PageID #: 492




  Experian Data Breach Litigation (C.D. Cal.)
  Gustafson Gluek represented a class of consumers whose personally identifiable
  information, including Social Security numbers and other highly-sensitive
  personal data, was compromised as the result of Experian’s deficient data
  security practices. Many of these consumers lost time and money responding to
  the data breach, and they face an ongoing risk of identity theft, identity fraud,
  or other harm. Plaintiffs reached a $22 million settlement and as a part of the
  settlement, defendants also agreed and have begun undertaking certain
  remedial measures and enhanced security measures, which they will continue
  to implement, valued at over $11.7 million.


  INTELLECTUAL PROPERTY & PATENT MISUSE LITIGATION
  Gustafson Gluek represents companies or individuals in asserting or protecting
  their intellectual property or publicity rights. They have represented patent
  holders against companies that are infringing the patent rights of our clients. For
  example, Gustafson Gluek has assisted in the prosecution of patent infringement
  claims involving medical devices and technology used in printing machines.
  They have also represented individuals whose publicity rights have been
  infringed.

  Sometimes, however, a patent holder will attempt to abuse its exclusive rights by
  illegally obtaining or extending a patent. Gustafson Gluek has extensive
  experience in litigating cases alleging patent misuse. Often this type of patent
  misuse is found in the pharmaceutical industry, where a brand name
  pharmaceutical manufacturer will attempt to keep generic drugs off the market
  by unlawfully extending the life of its patent by committing fraud on the patent
  office or bringing sham litigation against generic manufacturers for patent
  infringement. The attorneys at Gustafson Gluek are actively involved in cases
  involving claims of patent abuse. Below are some representative patent misuse
  cases that Gustafson Gluek is currently litigating:




  gustafsongluek.com                Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 31 of 44 PageID #: 493




  In re Remicade Antitrust Litigation (E.D. Pa.)
  Gustafson Gluek represents a proposed class of End-Payor Plaintiffs in this
  antitrust class action. Plaintiffs allege anticompetitive conduct by defendants
  Johnson & Johnson and Jassen Biotech, Inc. in the biosimilars market. Discovery
  is ongoing in this litigation.


  In re Restasis (Cyclosporine Opthalmic Emulsion) Antitrust Litigation (E.D.N.Y.)
  Gustafson Gluek represents a proposed class of End-Payor Plaintiffs in this
  antitrust class action. Plaintiffs allege that defendant Allergan engaged in a
  multifaceted conspiracy to delay generic competition for its brand-name drug
  Restasis. Motions for class certification in this matter are pending.


  In re Opana ER Antitrust Litigation (N.D. Ill.)
  Gustafson Gluek represents a proposed class of End-Payor Plaintiffs in this
  antitrust class action. Plaintiffs allege that defendants, Endo Pharmaceuticals
  Inc., Endo Health Solutions Inc., Penwest Pharmaceuticals Co. (collectively,
  “Endo”), and Impax Laboratories, Inc., engaged in anticompetitive conduct to
  keep generic alternatives to Opana ER off the market.




  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 32 of 44 PageID #: 494




  PRODUCTS LIABILITY LITIGATION
  Sometimes, consumers are injured by the products they purchase. Products
  liability is an area of law that seeks to hold manufacturers of products that have
  injured individuals responsible for the injuries their defective products caused.
  These defective products range from medical devices to vehicles to diapers
  and many others. Gustafson Gluek PLLC represents consumers against the
  manufacturers of these defective products and has been able to achieve
  sizable recoveries on behalf of injured individuals. Below are some
  representative product liability cases that Gustafson Gluek is currently litigating:


  Graves v. 3M Co. (D. Minn. / Minn. State Court)
  Gustafson Gluek represents civilians who purchased and used the 3M/Aero
  manufactured dual-sided earplugs for use in both job and recreational
  endeavors and who have since experienced hearing loss and tinnitus. Plaintiffs
  allege that the Defendant failed to properly instruct Plaintiffs on how to use
  these devices.


  In re FCA US LLC Monostable Electronic Gearshift Litigation (E.D. Mich.)
  Gustafson Gluek serves on the Plaintiffs’ Steering Committee and represents
  individuals who owned or leased 2012-2014 Dodge Chargers, 2014-2015 Chrysler
  300s, and 2014-2015 Jeep Grand Cherokees. Plaintiffs allege that these vehicles
  contain defective gearshifts, which allow vehicles to roll away out of the park
  position. Issue classes have been conditionally certified.


  Krautkramer et al., v. Yamaha Motor Corporation, U.S.A. (D. Minn.)
  Gustafson Gluek represents a proposed class of individuals who own or lease a
  range of Yamaha off-road vehicles. Plaintiffs allege that these vehicles are
  subject to overheating and engine failure due to a defect in the vehicle
  engines.




  gustafsongluek.com                Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 33 of 44 PageID #: 495




  Reynolds, et al., v. FCA US, LLC (E.D. Mich.)
  Gustafson Gluek represents a proposed class of individuals who owned or
  leased 2018-2020 Jeep Wrangler and 2020 Jeep Gladiator vehicles. Plaintiffs
  allege that these vehicles contain a defective front axle suspension system that
  causes the steering wheel to shake violently while operating at highway speeds.


  Rice v. Electrolux Home Prod., Inc. (M.D. Pa.); Gorczynski v. Electrolux Home
  Products, Inc. (D.N.J.)
  Gustafson Gluek represents classes of individuals who own an Electrolux
  microwave with a stainless steel handles. Plaintiffs in these cases allege that
  these certain microwaves, which were sold to be placed over a cooktop
  surface, have stainless steel handles that can heat to unsafe temperatures
  when the cooktop below is in use.


  Woronko v. General Motors, LLC (E.D. Mich.)
  Gustafson Gluek represents a proposed class of individuals who owned or
  leased 2015-2016 Chevrolet Colorado and GMC Canyon vehicles. Plaintiffs
  allege that these vehicles are equipped with a defective electrical connection
  that causes the vehicles to lose power steering while driving under a variety of
  conditions. This case is in the initial pleading stage.


  SECURITIES LITIGATION
  Federal laws allow shareholders the right to bring a private action to recover
  damages the shareholder sustained as a result of securities fraud. Gustafson
  Gluek PLLC has worked with institutional investors and has been appointed
  Liaison Counsel in high profile cases in which significant recoveries for the
  shareholders were achieved. Below are some representative product liability
  cases that Gustafson Gluek is currently litigating:


  Luis v. RBC Capital Markets, LLC (D. Minn.)
  Gustafson Gluek represents investors who were improperly sold high-risk reverse
  convertible notes. These investments triggered devastating financial losses for
  individuals with conservative investment goals.


  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 34 of 44 PageID #: 496




  Ochoa et al. v. Pershing, LLC (N.D. Texas)
  Gustafson Gluek represents investors who were defrauded by Pershing, LLC as a
  result of Pershing’s role in facilitating and profiting from the R. Allen Stanford
  Ponzi scheme.


  Walsh, et al., v. Buchholz, et al. (D. Minn.)
  Gustafson Gluek represents individuals who invested in a company that
  developed a novel dental anesthetic delivery system. Those individuals were
  defrauded when the officers and directors orchestrated a sale of the company
  that grossly diluted the investors’ financial interest in the company.




  gustafsongluek.com                  Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 35 of 44 PageID #: 497




  Pro Bono & Community
  At Gustafson Gluek PLLC, we recognize that those who provide legal services
  are in a unique position to assist others. We strongly believe in giving back to the
  community in which we are allowed to practice by providing legal services to
  those in need. The law can make an immense difference in an individual’s life;
  however, effectively navigating the legal system is not an easy task. Providing
  pro bono legal services promotes access to justice, by giving counsel to those
  who otherwise would not have it.

  In keeping with this commitment to providing representation to those who
  otherwise do not have access to representation, Dan Gustafson was one of four
  lawyers who helped develop and implement the Minnesota Pro Se Project for
  the Minnesota Chapter of the Federal Bar Association. Because the Federal Bar
  Association did not have funding for the project, Gustafson Gluek volunteered
  to administer the Project during its inaugural year, starting in May 2009, devoting
  extensive resources to matching pro se litigants with volunteer counsel. In 2010,
  Chief Judge Michael Davis of the District of Minnesota awarded Dan Gustafson
  a Distinguished Pro Bono Service Award for “rising to the Court’s challenge of
  bringing the idea of the Pro Se Project to fruition and nurturing the Project into its
  current form.” Gustafson Gluek has continued representing clients through
  the Pro Se Project since that time.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 36 of 44 PageID #: 498




  Gustafson Gluek Personnel Support the Following
  Volunteer Organizations
  • American Antitrust Institute
  • American Bar Association
  • Animal Legal Defense Fund
  • Association of Legal Administrators
  • Cookie Cart
  • COSAL
  • Diverse Daisies
  • Division of Indian Work
  • Domestic Abuse Project
  • Federal Bar Association
  • Federal Pro Se Project
  • Hennepin County Bar Association
  • Infinity Project
  • Minnesota Paralegal Association
  • Minnesota State Bar Association
  • Minnesota Women Lawyers
  • MinnPost
  • MN Chapter of the Federal Bar Association
  • MN Urban Debate League
  • Page Education Foundation
  • Southern MN Regional Legal Services
  • The Fund For Legal Aid Society
  • University of Minnesota Mood Courts
  • University of St. Thomas Mentor
  • Externship Program
  • Volunteer Lawyers Network
  • With Purpose




  gustafsongluek.com             Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 37 of 44 PageID #: 499




                            Our Professionals




  gustafsongluek.com             Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 38 of 44 PageID #: 500




  DANIEL E. GUSTAFSON

  Daniel E. Gustafson is a founding member of Gustafson Gluek PLLC. Mr.
  Gustafson has dedicated his career to helping individuals or small businesses
  litigate against large corporation for various antitrust, product defect or
  consumer fraud violations. He has also strived to use his
  legal skills to represent those who cannot otherwise afford
  a lawyer. Mr. Gustafson served as a volunteer public
  defender in federal court, he was involved in helping
  develop the Federal Bar Association’s Pro Se Project,
  which coordinates volunteer representation for pro se
  litigants, and he has spent thousands of hours
  representing individuals on a pro bono basis. In 2019, he
  was given a lifetime achievement award by the
  Minnesota Federal Bar Association for his work on the Pro
  Se Project.

  Mr. Gustafson is admitted to practice in the United States
  District Court for the District of Minnesota, the United
  States District Court for the District of North Dakota, the
  United States District Court for the Eastern District of Michigan, the United States
  District Court for the Western District of Michigan, the United States District Court
  for the Eastern District of Wisconsin, the United States Courts of Appeals for the
  First, Third, Fifth, Sixth, Eighth and Eleventh Circuits, the Minnesota Supreme Court
  and in the United States Supreme Court.

  Mr. Gustafson was an adjunct professor at the University of Minnesota Law School
  for many years, teaching a seminar long course on the “Fundamentals of Pretrial
  Litigation.”

  Mr. Gustafson is a past president of the Federal Bar Association, Minnesota
  Chapter (2002-2003) and served in various capacities in the Federal Bar
  Association over the last several years. He was the Vice-Chair of the 2003 Eighth
  Circuit Judicial Conference held during July 2003 in Minneapolis (Judge Diana E.



  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 39 of 44 PageID #: 501




  Murphy was the Chair of the Conference). He is a member of the Hennepin
  County, Minnesota, Federal, and American Bar Associations.

                                                                     In September 2011, Mr.
                                                                     Gustafson testified before the
     At A Glance
                                                                     House Committee on the
     Education                                                       Judiciary, Subcommittee on
     • University of Minnesota Law School - J.D., cum
        laude (1989)                                                 Intellectual Property,
     • University of North Dakota - B.S., magna cum                  Competition and the Internet
        laude (1986)
                                                                     regarding the proposed merger
     Court Admissions                                                between Express Scripts and
     • Minnesota
                                                                     Medco. Mr. Gustafson also
     • U.S. District Court for the District of Minnesota
     • U.S. Court of Appeals for the First, Second,                  testified before the United States
       Third, Fifth, Sixth, Eighth, Tenth and Eleventh               Congressional Commission on
        Circuits
                                                                     Antitrust Modernization in June
     • U.S. Supreme Court
                                                                     2005. In addition to
     Recognition
                                                                     congressional testimonies, Mr.
     • Lifetime Achievement Award from the District of
        Minnesota Bar (2019)                                         Gustafson has authored or
     • Selected as a Minnesota Super Lawyer by Super                 presented numerous seminars
        Lawyers in the field of antitrust litigation (2001 -
                                                                     and continuing legal education
        2020)
     • Selected as an Attorney of the Year (2010, 2013,              pieces on various topics related
        2017) by Minnesota Lawyer                                    to class action litigation, antitrust,
     • Ranked in the Top 100 Minnesota Lawyers by
                                                                     consumer protection or legal
       Super Lawyers (2012-2019)
     • Recognized as a North Star Lawyer by the                      advocacy.
        Minnesota State Bar Association (2012, 2013,
        2015, 2018)                                                  Mr. Gustafson served as a law
     • Received the American Antitrust Institute
                                                                     clerk to the Honorable Diana E.
        Meritorious Service Award (2014)
     • Director of The Fund for Legal Aid Board                      Murphy, United States District
       (2014-2018)                                                   Judge for the District of
     • Infinity Project Board Member (2015)
                                                                     Minnesota (1989-91). Following
     • MWL President’s Leadership Circle (2013-2014)
     • UST School of Law Mentor (2014-2015)
                                                                     his judicial clerkship, Mr.
     • AAI Annual Private Enforcement Award and                      Gustafson worked in the fields of
        Conference committee member (2014- 2016)
                                                                     antitrust and consumer
                                                                     protection class action litigation.
                                                                     In May 2003, Mr. Gustafson

  gustafsongluek.com                             Gustafson Gluek PLLC.
     Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 40 of 44 PageID #: 502




       formed Gustafson Gluek PLLC where he continues to practice antitrust and
       consumer protection class action law.

       Mr. Gustafson has been named Lead or Co-Lead Counsel, Co-Lead Trial
       Counsel, or Settlement counsel in many cases over the years, including:

                In re Syngenta Litig. (Minn.)
                In re Broiler Chicken Antitrust Litig. (N. D. Ill)
                In re Surescripts Antitrust Litig. (N.D. Ill.)
                In re Medtronic, Inc. Sprint Fidelis Liability Litig. (D. Minn.)
                Precision Assocs. Inc. v. Panalpina World Transport (Holding) Ltd. (E.D.N.Y)
                In re Medtronic, Inc. Implantable Defibrillators Liability Litig. (D. Minn.)
                In re Vitamin C Antitrust Litig. (E.D.N.Y.)
                In re DRAM Antitrust Litig. (N.D. Cal.)
                The Shane Group, Inc. v. Blue Cross Blue Shield of Michigan (E.D. Mich.)
                Karsjens v. Jesson (D. Minn.)
                Synthes USA, LLC v. Spinal Kinetics (N.D. Cal.)
                KBA-Giori, North America, Inc., v. Muhlbauer, Inc. (E.D. Va.)
                Spine Solutions, Inc. v. Medtronic Sofamor Danek, Inc. (W.D. Tenn.)
                Dryer v. National Football League (D. Minn.)




       gustafsongluek.com                       Gustafson Gluek PLLC.
•	
•	
•	
•	
•	
•	
•	
•	
•	
•	
•	
•	
•	
•	
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 41 of 44 PageID #: 503




  CATHERINE K. SMITH

  Catherine Sung-Yun K. Smith is a member of Gustafson Gluek PLLC. Since joining
  the firm in 2007, Ms. Smith has been practicing in the
  area of complex antitrust and consumer protection
  litigation, particularly cases involving foreign
  entities. Ms. Smith is fluent in Korean and English
  and also has basic language skills in German,
  Japanese, and Chinese.

  Ms. Smith has been serving on the Antitrust
  Enforcement Award Judging Committee for the
  American Antitrust Institute since 2015. She is an
  active member of Minnesota Women Lawyers and
  the Federal Bar Association focusing on issues of
  diversity. Ms. Smith was selected as a Minnesota
  “Rising Star” from 2013-2016 by Super Lawyers.

  Ms. Smith has represented many pro se litigants through the Federal Bar
  Association’s Pro Se Project in addition to those referred to Gustafson Gluek by
  other sources and received the Distinguished Pro Bono Service Award in 2010 for
  her efforts.

  She is a graduate of Korea University (B.A. 2000) and a graduate of University of
  Minnesota Law School (J.D. 2005). Ms. Smith is admitted to the New York Bar,
  Minnesota Bar and is admitted to practice in the United States District Court for
  the District of Minnesota.




  gustafsongluek.com                 Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 42 of 44 PageID #: 504




      At A Glance
      Education
      •   University of Minnesota Law School - J.D. (2005)

      •   Director of the Civil Practice Clinic (2003-2004)

      •   Director of the William E. McGee National Civil Rights Moot Court Competition (2003-2004)

      •   Participant in the Maynard Pirsig Moot Court (2003-2004)

      •   Korea University - B.A. (2000)

      Recognition
      •   Minnesota “Rising Star” 2013-2016

      •   Distinguished Pro Bono Service Award (2010)



  Ms. Smith has been actively involved in several cases in which Gustafson Gluek is
  or had been appointed to leadership positions or actively involved including:

      • In re Dealer Management Systems Antitrust Litig. (N.D. Ill.)
      • In re Hard Disk Drive Suspension Assemblies Antitrust Litig. (N.D. Cal.)
      • In re Lithium Ion Batteries Antitrust Litig. (N.D. Cal.)
      • In re Optical Disk Drive Products Antitrust Litig. (N.D. Cal.)
      • In re Cathode Ray Tube (CRT) Antitrust Litig. (N.D. Cal.)
      • In re TFT-LCD (Flat Panel) Antitrust Litig. (N.D. Cal.In re Remicade Antitrust
        Litig. (E.D. Pa.)
      • Fath et al. v. Honda North America, Inc. (D. Minn.)
      • Penrod et al. v. K&N Engineering, Inc. (D. Minn.)
      • Frost et al. v. LG Corp., et al. (N.D. Cal.)
      • In re Railway Industry Employee No-Poach Antitrust Litig. (W.D. Pa.)
      • In re Korean Air Lines Co. Ltd. Antitrust Litig. (C.D. Cal.)
      • In re Automotive Parts Antitrust Litig. (E.D. Mich.)
      • In re Payment Card Interchange Fee and Merchant Discount Antitrust
        Litig. (E.D.N.Y.)
      • In re Home Depot Data Breach (N.D. Ga.)
      • In re Experian Data Breach (C.D. Cal.)




  gustafsongluek.com                           Gustafson Gluek PLLC.
Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 43 of 44 PageID #: 505




  MARY NIKOLAI
  Mary Nikolai joined Gustafson Gluek PLLC as an associate in 2019, after clerking
  for the Honorable Luis Bartolomei, District Judge, Fourth Judicial District of
  Minnesota. Since joining the Firm, Ms. Nikolai has
  represented individuals and classes in asserting
  various consumer fraud and product defect
  claims. She has also represented a number of
  former members of the nationwide FLSA collective
  alleging off-the-clock work in arbitrations
  throughout the country.

  Ms. Nikolai is admitted to the Minnesota State Bar
  and the United States District Court for the District
  of Minnesota. She is also an active member of the
  Federal Bar Association and the Minnesota
  Women’s Lawyers.

  During law school, Ms. Nikolai clerked for two Twin
  Cities law firms and was a judicial extern for the
  Honorable Patrick Schiltz. She was also a Certified Student Attorney at the St.
  Thomas Interprofessional Center for Counseling and Legal Services, where she
  represented a family seeking asylum in the United States, as well as individuals at
  detained master calendar and bond hearings.




  gustafsongluek.com                 Gustafson Gluek PLLC.
     Case 2:21-cv-00678-JS-AYS Document 59-5 Filed 05/27/21 Page 44 of 44 PageID #: 506




           At A Glance
           Education
           •   University of St. Thomas School of Law - J.D. (2018)
           •   DePaul University - B.A. (2012)
           •   Selected as the University of St. Thomas Clinic Student of the Year (2017-2018)



       Ms. Nikolai has been actively involved in several cases in which Gustafson Gluek
       is or had been appointed to leadership positions or actively involved including:

                Turner et al v. Chipotle Mexican Grill, Inc. (D. Colo.)
                Reitman v. Champion Petfoods (C.D. Cal.)
                Weaver v. Champion Petfoods (E.D. Wis.)
                In re Big Heart Pet Brands Litig. (N.D. Cal.)
                Krukas et al. v. AARP, Inc., et al. (D.D.C.)
                Bhatia v. 3M Co. (D. Minn.)
                Doe v. Hanson et al. (Minn.)
                Hudock v. LG Electronics USA, Inc. (D. Minn.)
                Brewster v. United States (D. Minn.)




       gustafsongluek.com                        Gustafson Gluek PLLC.
•	
•	
•	
•	
•	
•	
•	
•	
•	
